—Judgment unanimously affirmed. Memorandum: Because defendant was not in custody when she made statements to the police, Supreme Court properly denied her suppression motion (see, People v Bailey, 140 AD2d 356, 358). “[A] reasonable [person], innocent of any crime,” would not have considered herself to be in custody had she been in defendant’s position (People v Yukl, 25 NY2d 585, 589, rearg denied 26 NY2d 845, 883, cert denied 400 US 851). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Forgery, 2nd Degree.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.